Exhibit 10(gg)

 

LOGO [g137329g15q26.jpg]

January 13, 2016 (Revised February 2, 2016)

STRICTLY PRIVATE AND CONFIDENTIAL

Mr. G. David Delaney

737 North Sheridan Rd.

Lake Forest, IL 60045

Dear David:

This letter agreement (“Letter Agreement”) sets forth the proposed terms of your
departure as Executive Vice President and Chief Operating Officer of Potash
Corporation of Saskatchewan Inc. (“PotashCorp”) and as an employee of PCS
Administration (USA), Inc. (“PCS Administration” and, collectively with
PotashCorp, the “Company”). If these terms are acceptable to you, please sign
and return the enclosed copy of this Letter Agreement.

1.        Separation Date. Your last day of active employment with the Company
will be January 31, 2016 (the “Separation Date”).

2.        Severance Payments and Benefits. Provided that you execute the Waiver
and Release Agreement attached as Schedule A hereto no later than February 3,
2016, and you do not revoke the Waiver and Release in accordance with its terms,
you will be entitled to receive the following severance payments and benefits,
which you acknowledge are amounts that you would not otherwise be entitled to
receive:

 

  (a) A severance payment in the amount of $2,075,078, which is equal to two
times the sum of (i) your base salary of $594,578, (ii) your target short-term
incentive plan (“STIP”) opportunity for 2015 of $416,205 and (iii) your regular
employer contributions and target performance-related employer contribution
under the PCS U.S. Employees’ Savings Plan (the “Savings Plan”) of $26,756 (3.0%
plus 1.5% of your base salary of $594,578).

 

  (b) A payment of $185,253, which is equal to $35,253 (the product of (i) your
target STIP opportunity for 2016 of $416,205 and (ii) a fraction, the numerator
of which is the number of days you were employed by the Company in 2016, and the
denominator of which is 366) plus $150,000 (an additional recognition for your
contributions).

 

 

1101 Skokie Boulevard, Suite 400, P.O. Box 3320, Northbrook, IL USA 60062 T
(847) 849-4200 F (847) 849-4695 Toll Free (800) 241-6908 PCS Administration
(USA), Inc. www.potashcorp.com



--------------------------------------------------------------------------------

  (c) The Company will reimburse you for executive outplacement consulting
services from a firm selected by you that is acceptable to the Company. The
reimbursable outplacement consulting service fees will not exceed $10,000.

 

  (d) You will be reimbursed for the legal fees you incur for the review of this
Letter Agreement by your attorney, upon presentation of receipts, up to $5,000.

 

  (e) You will have continued access to Employee and Family Assistance Program
(EFAP) coverage with Cigna Behavior Health for ninety (90) days following your
Separation Date.

 

  (f) The Company also will make arrangements to allow you to continue to
receive the following publications through the end of the year: Green Markets
and Ferticon.

The amounts set forth in subparagraphs 2(a) and 2(b) above will be paid in a
lump sum within fourteen (14) days following the expiration of the period during
which you have the right to revoke the Waiver and Release.

3.        STIP Award, Options and Company-Sponsored Benefits.

 

  (a) You will receive your STIP award for 2015 based on the level of
achievement of the applicable corporate financial performance and safety
performance goals for 2015. The 2015 STIP will not be subject to adjustment for
individual performance. Such amount will be paid on the date that STIP awards
are paid to similarly situated executives, but in no event later than March 15,
2016.

 

  (b) Contributions to the Savings Plan will cease on the Separation Date and
you will cease to accrue service under the PCS U.S. Employees’ Pension Plan
(“Pension Plan”) on the Separation Date. You will be eligible for the 2015 and
2016 Company performance-related employer contributions as determined in
accordance with the performance requirements of the Savings Plan and payable
under the terms of the Savings Plan. Such amount will be paid on the date that
such contribution is paid to similarly situated executives, but in no event
later than March 31, 2016 for the 2015 performance period, and no later than
March 15, 2017 for the 2016 performance period.

 

  (c) For purposes of your stock options, the termination of your employment
will be treated as a termination of employment by reason of retirement.
Accordingly, subject to the terms and conditions of each respective performance
option plan, you will be entitled to exercise your vested stock options,
including such stock options that may vest after your Separation Date, during
the period ending on January 31, 2019 (i.e., the end of the 36th month following
the month of your retirement), failing which exercise the stock options will
terminate.

 

  (d)

Your active employee health care benefits under the Company-sponsored medical,
dental and vision plans expire on January 31, 2016. If you and/or your eligible
dependents timely enroll, you may continue medical, dental and/or vision

 

- 2 -



--------------------------------------------------------------------------------

  coverage for you and/or your eligible dependents pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). Such coverage,
if elected, will be provided in accordance with the terms of the health care
plans, including the monthly premium required by the plans, and COBRA.

 

  (e) You are eligible to receive retiree medical and prescription drug coverage
benefits (subject to the terms of the Company’s retiree health plan as in effect
from time to time). You and your eligible dependents must enroll within sixty
(60) days of your Separation Date. If you do not enroll within such time period
or you decline retiree medical and prescription drug coverage, you will not be
able to enroll in the plan at a later date.

 

  (f) You will receive Company-paid retiree life insurance coverage (subject to
the terms of the Company’s retiree life insurance plan as in effect from time to
time).

 

  (g) You will receive a payment of $16,008 in respect of your accrued but
unused vacation, based on an assumption of 5.0 days carried over from 2015, plus
accrued vacation for January, 2016. This amount will be paid on the first
payroll date following the Separation Date.

 

  (h) You are eligible to receive retirement benefits under the PCS Supplemental
Retirement Plan for U.S. Executives (the “SERP”). The amount of your vested
benefit under the SERP is approximately $4,130,000. The actual amount of your
vested benefit will be based on your actual compensation and applicable commuted
value interest rates in effect at the time of the calculation. In accordance
with the terms of the SERP, your vested benefit will be paid in a lump sum six
months following your Separation Date.

 

  (i) Basic and Optional Life Insurance and Basic and Voluntary Accidental
Death & Dismemberment Insurance will cease on January 31, 2016. You will have
the option to convert any Optional Life Insurance coverage in accordance with
the terms of the policy.

 

  (j) Short-Term Disability and Long-Term Disability deductions and coverage
will cease on your Separation Date.

4.        Tax Withholdings. All payments required under this Letter Agreement
are subject to any withholdings required by applicable law.

5.        No Future Employment with the Company. You agree that you will not
knowingly apply for or accept employment with the Company. You agree that if you
knowingly or unknowingly apply for a position with the Company and are offered
or accept a position, the Company may withdraw the offer or terminate your
employment immediately, without notice. You agree that in the event of such an
offer and withdrawal, or hiring and termination, as described in this paragraph
5, you waive any right to seek legal or administrative redress of any kind for
events relating to the withdrawal of the offer or termination of employment.

 

- 3 -



--------------------------------------------------------------------------------

6.        Return of Property. In accordance with your existing and continuing
obligations to the Company, you represent that you have returned, on or before
the Separation Date, all Company property including all copies thereof, such as,
but not limited to, files, records, computer access codes, computer programs,
keys, key card passes, security access cards, employee information, instruction
manuals, documents, business plans, computers or other hardware of any kind,
software, and other property, which you received, prepared, or helped to prepare
in connection with your employment with the Company. You will be able to retain
your Company provided iPhone (including the phone number) and iPad provided that
IT removes all Company information including email from these devices as of your
Separation Date. In accordance with your existing and continuing obligations to
the Company, you further represent that you have paid in full the entire
outstanding balance on your Company-affiliated American Express Corporate card,
and/or Diners Club International BMO Mastercard, if any, on or before the
Separation Date.

7.        Assistance and Witness. You agree to fully cooperate and assist the
Company with a smooth transition of your duties. You also agree to cooperate
with the Company in all investigations of any kind and in providing truthful
testimony as a witness or a declarant in connection with any present or future
court, administrative, agency, or arbitration proceeding involving the Company
and as to which you have relevant information. You will also assist the Company
during all phases of any judicial, administrative, agency, or arbitration
proceeding involving the Company and as to which you have relevant information
including, without limitation, assisting and cooperating in the preparation and
review of documents and meeting with counsel. In making any requests for your
cooperation with matters referenced in this paragraph, the Company will make
reasonable efforts to consider your schedule. The Company will reimburse you for
reasonable expenses incurred in connection with such cooperation and you will be
compensated at an hourly rate of $300 per hour for time reasonably spent in
connection with such cooperation, subject to you presenting to the Company
evidence of time spent. You agree not to act voluntarily as a witness,
consultant or expert for any person or party in any action against or involving
the Company. You further agree that if contacted by any third party, including
such third party’s agent or attorney, regarding any anticipated or pending legal
action, you will immediately notify the Company by contacting PotashCorp’s
General Counsel c/o PCS Administration (USA), Inc., 1101 Skokie Boulevard,
Northbrook, IL 60062. Notwithstanding this paragraph 7, nothing in this Letter
Agreement is intended to interfere with your right to participate in an agency
investigation.

8.        Confidentiality. You agree not to disclose any “Confidential
Information” of PotashCorp, PCS Administration, or their subsidiaries and
affiliates (collectively, the “Employer Group”), except upon written consent of
the Company. “Confidential Information” means information (i) disclosed or known
by you as a consequence of or through your employment with the Employer Group;
(ii) not generally known outside of the Employer Group; and (iii) which is
related to the Employer Group business. Examples include, but are not limited
to, vendor and supplier agreements, databases, methods, programs, techniques,
business information, attorney-client privileged and work product information,
financial information, marketing, business plans, proprietary software,
personnel information and files, client information, pricing and other
information relating to the business of the Employer Group that is not generally
known outside of the Employer Group. You also agree that the terms of your
separation and the terms of the Letter Agreement, including the fact and amount
of severance paid to you, is considered

 

- 4 -



--------------------------------------------------------------------------------

confidential and is not be disclosed or communicated in any manner except as
required by law or to your spouse, attorney or financial advisor.

9.        Non-Solicitation. You acknowledge and agree that during the 12 months
following your Separation Date, you will not, directly or indirectly, without
the prior express written consent of the Company, hire, recruit, solicit, or
attempt to hire, recruit, or solicit any person employed by the Company.

10.      Non-Disparagement. You acknowledge and agree that you will not, at any
time, directly or indirectly, take any action detrimental to the interests of
the Employer Group, make derogatory statements (either written or oral) about
the Employer Group, or otherwise disparage the Employer Group, its products,
services, present or former employees, officers or directors, and will not
permit others to make derogatory or disparaging statements on your behalf.
Officers and directors of the Employer Group will not, at any time, directly or
indirectly, make derogatory statements (either written or oral) about you, or
otherwise disparage you.

11.      Breach. You further acknowledge that if you breach any provision of
paragraphs 8, 9 or 10 above, the Company will be irreparably harmed as a matter
of law and will be entitled to immediate injunctive relief without the necessity
of showing any actual damages or that money damages would not be an adequate
remedy, and without the necessity of posting any bond or other security, plus
its reasonable attorneys’ fees and any other litigation costs incurred in
enforcing such provision.

12.      Subsequent Proceedings. The parties agree that this Letter Agreement
may be used as evidence only in a subsequent proceeding to enforce the
provisions of this Letter Agreement and/or a subsequent proceeding in which the
provisions of this Letter Agreement are a defense to a claim or suit brought
against the Company by you.

13.      Entire Agreement. Except as otherwise stated herein, this Letter
Agreement will supersede and nullify any previous written or oral agreements
between the Company and you dealing with the same subject matter contained
herein and will settle and compromise any and all claims and/or causes of action
based on any previous written or oral agreements or alleged agreements between
the Company and you. This Letter Agreement may not be modified except by a
written agreement between the parties that specifically references the Letter
Agreement.

14.      Governing Law and Jurisdiction. This Letter Agreement will be governed
by and construed in accordance with the laws of the State of Illinois without
regard to its choice of law provisions. Such construction will be made without
regard to the authorship of this Letter Agreement. You agree that the state and
federal courts located in the State of Illinois will have exclusive jurisdiction
in any action, suit or proceeding based on or arising out of this Letter
Agreement. Accordingly, you hereby: (a) submit to the personal jurisdiction of
such courts; (b) consent to the service of process in connection with any
action, suit, or proceeding against you; and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, venue or service of process.

 

- 5 -



--------------------------------------------------------------------------------

15.      No Admission of Liability. The Letter Agreement is not, and shall not
be construed as, an admission by the Company of any unlawful act or violation of
any federal, state or local laws, rules or regulations.

16.      Waiver and Release Agreement. This Letter Agreement, and the
consideration set forth in paragraph 2, is contingent upon you signing and not
revoking the Waiver and Release Agreement attached as Schedule A hereto, the
terms of which are part of this Letter Agreement. If the Waiver and Release
Agreement is revoked by you, your employment will terminate on the Separation
Date but this Letter Agreement will not be effective or enforceable, and you
will not receive any of the severance payments and benefits set forth in
paragraph 2.

17.      Code Section 409A. It is the intention of the parties that the
provisions of this Letter Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and any rules, regulations or
other guidance promulgated thereunder in a manner that does not impose
additional taxes, interest or penalties upon you pursuant to Section 409A, and
this Letter Agreement will be construed and interpreted in a manner consistent
with Section 409A.

Notwithstanding any provision of this Letter Agreement to the contrary, any
payment of any “nonqualified deferred compensation” (within the meaning of
Section 409A after taking into account all exclusions applicable to such
payments under Section 409A) required to be made to you as a result of your
separation from service will be delayed until the six (6) month anniversary of
the Separation Date to the extent necessary to comply with Section 409A.

No reimbursement of expenses or in-kind benefit that you are entitled to will be
subject to liquidation or exchange for another benefit. The reimbursement of
expenses or in-kind benefits during a year will not affect the expenses eligible
for reimbursement, or the in-kind benefits to be provided in any other taxable
year, and any such reimbursements will be made no later than the end of the year
following the year in which the relevant expenses were incurred.

You are solely responsible and liable for the satisfaction of all taxes and
penalties that may arise under Section 409A.

 

Date:   2/3/2016   POTASH CORPORATION OF SASKATCHEWAN INC.     By:  

/s/ Jochen E. Tilk

    Name:   Jochen E. Tilk     Title:   President and Chief Executive Officer
Date:   2/3/2016   PCS ADMINISTRATION (USA), INC.     By:  

/s/ Jochen E. Tilk

    Name:   Jochen E. Tilk     Title:   President and Chief Executive Officer

 

- 6 -



--------------------------------------------------------------------------------

YOU EXPRESSLY ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED TO SEEK LEGAL COUNSEL, HAVE
HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE ADVISABILITY OF
ENTERING INTO THIS AGREEMENT, HAVE CAREFULLY READ THE AGREEMENT, FULLY
UNDERSTAND THE FINAL AND BINDING EFFECT, AND ARE EXECUTING THE AGREEMENT
VOLUNTARILY.

 

        Agreed to: Date:   Feb. 3, 2016  

/s/ G. David Delaney

    G. David Delaney

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE A

WAIVER AND RELEASE AGREEMENT

1.        General Release. As consideration for the severance payments and
benefits I will receive as described in paragraph 2 of the attached letter
agreement dated January 13, 2016 (“Letter Agreement”), I, on behalf of myself
and my heirs, executors, administrators, representatives, attorneys and assigns,
hereby waive, release and forever discharge PCS Administration (USA), Inc. and
Potash Corporation of Saskatchewan Inc. (collectively, the “Company”) together
with the Company’s parent, sister companies, subsidiaries, divisions and
affiliates, whether direct or indirect, its and their joint ventures and joint
venturers (including their respective directors, officers, employees,
shareholders, attorneys, partners and agents, past, present and future), and
each of its and their respective successors and assigns (hereinafter
collectively, the “Releasees”), from any and all known or unknown actions,
causes of action, damages, claims or liabilities of any kind that have or could
be asserted against any of the Releasees arising out of or related to my
employment with and/or separation from employment with the Company or any of the
other Releasees up to and including the date of this Waiver and Release
Agreement, including, but not limited to:

 

  (a) claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended; the Equal Pay Act, as amended; the Genetic
Information Nondiscrimination Act, as amended: the Occupational Safety and
Health Act, as amended; the Employee Retirement Income Security Act, as amended
(with respect to unvested benefits); the Rehabilitation Act, as amended; the
Americans with Disabilities Act, as amended; the Sarbanes-Oxley Act; the Family
and Medical Leave Act, as amended; the National Labor Relations Act, as amended;
and/or any other federal, state, municipal or local employment discrimination
statutes or ordinances (including, but not limited to, claims based on sex,
attainment of benefit plan rights, race, color, religion, national origin,
marital status, sexual orientation, ancestry, harassment, parental status,
protected genetic information, handicap, disability, retaliation and veteran
status); and/or

 

  (b) claims, actions, causes of action or liabilities arising under the Age
Discrimination in Employment Act (“ADEA”) or under any other federal, state or
local statute, law, ordinance or regulation regarding discrimination on the
basis of age; and/or

 

  (c) claims, actions, causes of action or liabilities arising under any other
federal, state, municipal or local statute, law, ordinance or regulation; and/or

 

  (d) any other claim whatsoever including, but not limited to, claims for
severance pay or benefits (other than payments and benefits paid under the
Letter Agreement), claims based upon breach of contract, promissory or equitable
estoppel, detrimental reliance, constructive discharge, breach of any duty,
wrongful termination, defamation, false light, fraud, intentional and/or
negligent infliction of emotional distress, tort, personal injury, invasion of
privacy, violation of public policy, whistleblower, negligence, any
quasi-contractual claim and/or any other common law, statutory or other claim
whatsoever arising out of or relating to my employment with and/or separation
from employment; and/or



--------------------------------------------------------------------------------

  (e) claims, actions, causes of action or liabilities arising under the Worker
Adjustment and Retraining Notification Act, as amended, or under any other
federal, state or local statute, law, ordinance or regulation regarding layoffs
or plant closings; and/or

 

  (f) claims under the Lilly Ledbetter Fair Pay Act, including claims that I
have been adversely affected by the application of a discriminatory compensation
decision or other discriminatory practice; and/or

 

  (g) wage claims, including but not limited to any claims for back wages,
vacation, sick leave, bonuses, commissions, or other benefits of any nature or
kind, and claims under the Fair Labor Standards Act, as amended.

2.        Exclusions from General Release. Excluded from the General Release
above are any claims or rights which cannot be waived by law, including my
rights to accrued vacation, if any. Specifically excluded from the General
Release above are: (i) Mr. Delaney’s Agreement of Indemnification with the
Company dated September 30, 2004 to the extent provided for by the terms of the
Agreement; (ii) D&O coverage to the extent provided for by the terms of the
applicable insurance policy; (iii) payments and benefits provided in the Letter
Agreement; and (iv) any vested benefits under the PCS U.S. Employees’ Savings
Plan and the PCS U.S. Employees’ Pension Plan. Nothing in this Waiver and
Release Agreement shall be construed to prohibit me from filing a charge with an
administrative agency, including the Equal Employment Opportunity Commission or
participating in an agency investigation. I am, however, waiving all rights to
recover money or other individual relief in connection with any administrative
charge, whether filed by me or another individual or entity.

3.        Covenant Not To Sue. A “covenant not to sue” is a legal term which
means I promise not to file a lawsuit in court. It is different from the General
Release of claims contained in paragraph 1 above. In addition to waiving and
releasing the claims covered by that paragraph 1 above, I further agree never to
sue the Company and/or any of the other Releasees or become party to a lawsuit
on the basis of any claim of any type whatsoever arising out of or related to my
employment with and/or separation from employment with the Company and/or any of
the other Releasees. I agree not to become a member of any class in any case in
which claims are asserted against the Company. I warrant and represent that I
have not filed any complaint, claim or lawsuit against the Company with any
governmental agency or with any court. Notwithstanding this Covenant Not To Sue,
I may bring a claim against the Company and/or any of the other Releasees to
enforce this Agreement or to challenge the validity of this Waiver and Release
Agreement under the ADEA. I further acknowledge and agree in the event that I
breach this paragraph, then (i) the Company shall be entitled to apply for and
receive an injunction to restrain such violation of this paragraph, (ii) I shall
be obligated to pay the Company its costs and expenses incurred in enforcing
this paragraph and defending against such lawsuit (including court costs,
expenses and reasonable legal fees), and (iii) as an alternative to (ii), at the
Company’s option, I shall be obligated upon demand to repay to the Company all
but $250 of any severance payment paid to me under paragraph 2 of the Letter
Agreement. I further agree that this Covenant Not to Sue will not affect the
validity of the Letter Agreement and will not be deemed to be a penalty or a
forfeiture.

 

- 9 -



--------------------------------------------------------------------------------

4.        Employee Acknowledgements. I acknowledge that my employment with the
Company is terminated as of my Separation Date. I further waive, release and
discharge the Company and/or any of the other Releasees from any reinstatement
rights I have or could have. I acknowledge that I (i) have not suffered any
on-the-job injury for which I have not already filed a claim, (ii) have received
all compensation owed to me for hours worked, including overtime, if any, and
(iii) have been provided all leave required by law or regulation.

5.        Additional Employee Acknowledgements. I further acknowledge and agree
that:

 

  •   I have read this Waiver and Release Agreement and understand all of its
terms;

 

  •   I have signed it voluntarily with full knowledge of its legal
significance;

 

  •   I was encouraged to consult with my personal attorney, if desired, before
signing this Waiver and Release Agreement;

 

  •   I acknowledge that I received a copy of this Waiver and Release Agreement
on January 13, 2016 and I have been given at least 21 days to consider this
Waiver and Release Agreement thoroughly. I agree that any modification of the
Letter Agreement or this Waiver and Release Agreement does not restart the
21-day consideration period;

 

  •   I understand that I cannot sign this Waiver and Release Agreement prior to
my Separation Date; and

 

  •   I understand that if I sign this Waiver and Release Agreement, I can
change my mind and revoke it within 7 days after signing. I understand the
Waiver and Release Agreement will not be effective or enforceable until after
the 7-day revocation period has expired.

6.        Revocation. I understand that I may revoke this Waiver and Release
Agreement within 7 days after its signing and that any revocation must be made
in writing and submitted within such 7-day period to PCS Administration (USA),
Inc., 1101 Skokie Boulevard, Suite 400, Northbrook, IL 60062 Attn: Danielle
Good, either in person or by mail with a postmark within the 7-day period. I
further understand that if I revoke this Waiver and Release Agreement, my
employment with the Company will still be terminated and I will not receive the
severance pay set forth in paragraph 2 of the Letter Agreement.

7.        Unemployment. I understand that I am not waiving my right to file for
unemployment insurance benefits.

8.        Consideration. I also understand that the severance payments and
benefits which I will receive in exchange for signing and not later revoking
this Waiver and Release Agreement are in addition to anything of value to which
I already am entitled.

 

- 10 -



--------------------------------------------------------------------------------

9.        Severability. I acknowledge and agree that if any provision of the
Waiver and Release Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or controlling law, the remainder of the Waiver and Release Agreement shall
continue in full force and effect.

 

   G. David Delaney

/s/ Kelly P. Delaney

  

/s/ G. David Delaney

Witness    Signature   

Feb. 3, 2016

   Date

 

- 11 -